ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Bara Infoware, Inc.                        )      ASBCA No. 61502
                                           )
Under Contract No. W9I238-10-D-0033        )

APPEARANCES FOR THE APPELLANT:                    Mia S. Blackler, Esq.
                                                   Lubin Olson & Niewiadomski LLP
                                                   San Francisco, CA

                                                  Ms. Selina Singh
                                                   President

                                                  Mr. Manjinder P. Singh
                                                   Vice President

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Robert W. Scharf, Esq.
                                                  Alfred L. Faustino, Esq.
                                                  Timothy A. Holliday, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Sacramento

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: January 23, 2020



                                                JAMES R. SWEET
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61502, Appeal of Bara Infoware, Inc.,
rendered in conformance with the Board's Charter.

      Dated:
                    JAN 2 7 2020
                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2